Name: Commission Regulation (EEC) No 2888/84 of 12 October 1984 temporarily suspending the advance fixing of export refunds for certain beef and veal sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/28 Official Journal of the European Communities 13 . 10 . 84 COMMISSION REGULATION (EEC) No 2888/84 of 12 October 1984 temporarily suspending the advance fixing of export refunds for certain beef and veal sector products whereas applications are, for speculative purposes, being submitted for the advance fixing of the refund for certain products as a result ; whereas the advance fixing of refunds should therefore be suspended , with no action being taken on applications already lodged but not yet dealt with , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas consideration of the situation on the market in beef and veal reveals, in particular following currency fluctuations , the existence of a number of problems arising from the application of the provi ­ sions concerning the advance fixing of the refund ; HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products falling within subheading 02.01 A II a) of the Common Customs Tariff is hereby suspended from 15 to 17 October 1984 . Article 2 This Regulation shall enter into force on 13 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 291 , 19 . 11 . 1 979 , p. 17 . (&gt;) OJ No L 156, 4. 7. 1968 , p. 2. (&lt;) OJ No L 61 , 5 . 3 . 1977, p. 16 .